DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-14 and 26-32 of Application No. 16/408273.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0140933 in view of Ebrish et al. US 2019/0097050.

Re claim 1, Lee teaches a method of forming a semiconductor device (fig1J), the method comprising: 
forming a first material layer (108 as SiGeSn, fig1F, [17]) over a substrate (102, fig1F, [14]); 
forming a first semiconductor layer (106 as Ge or SiGe, fig1F, [17]) over the first material layer; 
forming a second material layer over (108, fig1F, [17]) the first semiconductor layer, wherein the first material layer and the second material layer comprises a semiconductor material, the semiconductor material comprising a group IV semiconductor having tin (108 as SiGeSn, fig1F, [17]); 
forming a second semiconductor layer (106, fig1F, [17]) over the second material layer, wherein the first semiconductor layer and the second semiconductor layer comprises germanium (106 as Ge or SiGe, fig1F, [17])  ; 

patterning the substrate to form a fin under (Fin of 102, fig1B) the stack of nanosheets; and 
removing the first material layer and the second material layer (fig 1D and 1G).
Lee does not explicitly show the semiconductor material comprising a group IV semiconductor having tin in a concentration ranging from about o.1% to about 20.2%; 
Ebrish teaches solubility of Sn in SiGe is between 1% and 3% for stable SiGeSn and for moderately metastable SiGeSn Sn is less than twice of max solubility in SiGe ([41]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Ebrish to use SiGeSn with Tin concentration about 1-6% as the sacrificial layer material and Ge or SiGe as the channel material to achieve higher electron and hole mobilities. The motivation to do so is have etch selectivity between the two layers (Lee, [17]) and a stable SiGeSn sacrificial layer (Ebrish, [41]).
Re claim 3, Lee modified above teaches the method of claim 1, wherein the first material layer and the second material layer comprise a silicon-tin compound (SiGeSn with Tin concentration about 1-6%).
Re claim 5, Lee modified above teaches the method of claim 1 further comprising, after removing the first material layer and the second material layer, forming a gate dielectric (Lee, high-k dielectric of gate 124, fig1H, [29]) over the first semiconductor layer and the second semiconductor layer (122, fig1H, [29]).
Re claim 8, Lee teaches a method of forming a semiconductor device (fig1J), the method comprising: 
forming a stack of layers (106 and 108, fig1A, [17]) over a substrate (102, fig1A, [16]), the stack of layers comprising a first material layer (bottom 108 as SiGeSn, fig1A, [17]) over the substrate, a first 
patterning the substrate and the stack of layers to form a fin (fig1B) having a stack of nanowires (114, fig1B, [18]) over the fin, the stack of nanowires comprising a first material nanowire (bottom 108 as SiGeSn, fig1A, [17]) on the substrate, a first semiconductor nanowire (bottom 106 as Ge or SiGe, fig1A, [17]) on the first material nanowire, a second material nanowire (top 108, fig1A, [17]) on the first semiconductor nanowire, and a second semiconductor nanowire (top 106, fig1A, [17]) on the second material nanowire, each nanowire of the stack of nanowires comprising a first section (S/D region on one side of gate, [24]), a second section (S/D region on the other side of gate, [24]), and a channel region (region under gate, fig1J) interposed between the first section and the second section; 
removing the first material layer and the second material layer in the channel region (fig1D and 1G); and 
forming a dielectric layer (high-k dielectric of gate 124, fig1H, [29]) around the first semiconductor nanowire and the second semiconductor nanowire in the channel region.
Lee does not explicitly show wherein the first material layer and the second material layer comprises silicon germanium tin with a concentration of tin between o.1% and 20.2% or silicon tin with a concentration of tin between 15% and 20.3%;
Ebrish teaches solubility of Sn in SiGe is between 1% and 3% for stable SiGeSn and for moderately metastable SiGeSn Sn is less than twice of max solubility in SiGe ([41]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Ebrish to use SiGeSn with Tin concentration about 1-6% as the sacrificial layer material and Ge or SiGe as the channel material to 
Re claim 9, Lee modified above teaches the method of claim 8, wherein the first semiconductor nanowire and the second semiconductor nanowire comprise germanium (106 as Ge or SiGe, fig1A, [17]).
Re claim 10, Lee modified above  teaches the method of claim 9, wherein the first material nanowire and the second material nanowire comprise silicon tin (use SiGeSn with Tin concentration about 1-6%).
Re claim 12, Lee modified above teaches the method of claim 11, wherein the dielectric layer comprises aluminum oxide (Lee, [30]).

Claims 6, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0140933 in view of Ebrish et al. US 2019/0097050 and Lee et al. US 2006/0216897.

Re claim 6, Lee 933 does not explicitly show the method of claim 1, wherein patterning the second semiconductor layer, the second material layer, the first semiconductor layer, and the first material layer forms a first pad, a second pad, and a channel region interposed between the first pad and the second pad, wherein a first width of the first pad and a second width of the second pad are greater than a third width of the channel region, wherein the first width, the second width, and the third width are measured in a plan view along a line perpendicular to a longitudinal axis of the channel region in the plan view.
Lee 897 teaches wherein patterning the second semiconductor layer (second nanowire layer 114d on sacrificial 114c, fig4A, [71]), the second material layer (114c or 516, fig4A and 11A, [71, 83]), the first semiconductor layer (first nanowire layer 114b or 514, fig4A and 11A, [71, 83]), and the first material layer (114a or 512, fig4A and 11A, [71, 83]) forms a first pad (pad under 530, fig11G), a second wherein the first width, the second width, and the third width are measured in a plan view along a line perpendicular to a longitudinal axis of the channel region in the plan view (fig11J).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee 933 with the teaching of Lee 897 to etch the channel region. The motivation to do so is to form a STI recess for better isolation (Lee, [89]) and form a round-shaped channel to reduce electric field concentration (Lee, [49]).
Re claim 13, Lee 933 does not explicitly show the method of claim 8 further comprising thinning the first semiconductor layer and the second semiconductor layer in the channel region.
Lee 897 teaches thinning the first semiconductor layer and the second semiconductor layer in the channel region (fig4A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee 933 with the teaching of Lee 897 to etch the channel region. The motivation to do so is to form a STI recess for better isolation (Lee 897, [89]) and form a round-shaped channel to reduce electric field concentration (Lee 897, [49]).
Re claim 15, Lee 933 does not explicitly show the method of claim 13, wherein a width of the first semiconductor layer after thinning is between about 2 nm and about 20 nm.
Lee 897 teaches thinning the first semiconductor layer and the second semiconductor layer with a thickness of 5-50nm in the channel region to a round-shape (fig4A and 4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee 933 with the teaching of Lee 897 to etch the channel region and adjust the final diameter of the wire. The motivation to do so is to form a STI recess 
Re claim 16, Lee 933 does not explicitly show the method of claim 8, wherein a width of the channel region is less than a width of the first section and a width of the second section.
Lee 897 teaches thinning the first semiconductor layer and the second semiconductor layer in the channel region (fig11J).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee 933 with the teaching of Lee 897 to etch the channel region. The motivation to do so is to form a STI recess for better isolation (Lee 897, [89]) and form a round-shaped channel to reduce electric field concentration (Lee 897, [49]).
Re claim 17, Lee 933 teaches a method of forming a semiconductor device (fig1J), the method comprising: 
forming a stack of nanosheets (108 and 106, fig1B, [17]) over a fin (102, fig1B, [18]), the stack of nanosheets comprising alternating layers of germanium (106, fig1B, [17]) and a first material (108 as SiGeSn, fig1B, [17]), wherein the first material comprises silicon germanium tin (108 as SiGeSn, fig1B, [17]), each nanosheet of the stack of nanosheets having a first end portion (S/D region on one side of gate, [24]), a second end portion (S/D region on the other side of gate, [24]), and a channel region (region under gate, fig1J) interposed between the first end portion and the second end portion; and 
removing the layers of the first material in the channel region, wherein the layers of germanium remaining in the channel region (fig1G); 
forming a gate dielectric on the layers of germanium (high-k dielectric of gate 124, fig1H, [29]).
Lee 933 does not explicitly show wherein the first material comprises silicon germanium tin with a concentration of tin between 0.1% and 20.2% or silicon tin with a concentration of tin between 15% and 20.2%,

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee 933 with the teaching of Ebrish to use SiGeSn with Tin concentration about 1-6% as the sacrificial layer material and Ge or SiGe as the channel material to achieve higher electron and hole mobilities. The motivation to do so is have etch selectivity between the two layers (Lee, [17]) and a stable SiGeSn sacrificial layer (Ebrish, [41]).
Lee 933 does not explicitly show thinning the stack of nanosheets in the channel region in a direction perpendicular to a longitudinal axis of the channel region in a plan view; 
Lee 897 teaches thinning the stack of nanosheets in the channel region in a direction perpendicular to a longitudinal axis of the channel region in a plan view (fig11J); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee 933 with the teaching of Lee 897 to etch the channel region. The motivation to do so is to form a STI recess for better isolation (Lee 897, [89]) and form a round-shaped channel to reduce electric field concentration (Lee 897, [49]).
Re claim 18, Lee 933 modified above teaches the method of claim 17, wherein layers of germanium have a width between about 2 nm and about 20 nm (Lee 933 using Ge as channel material forming nano wire from a film of 5-50nm as in Lee 897 ).

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. US 2016/0049489 in view of Ebrish et al. US 2019/0097050, Lee et al. US 2017/0140933 and Lee et al. US 2006/0216897.

Re claim 17, Wan teaches a method of forming a semiconductor device (fig22), the method comprising: 
forming a stack of nanosheets (12 and 14, fig2, [30]) over a fin (24, fig2, [32]),
each nanosheet of the stack of nanosheets having a first end portion (S/D region on one side of gate, fig5), a second end portion (S/D region on the other side of gate, fig5), and a channel region interposed between the first end portion and the second end portion (fig5); 
removing the layers of the first material in the channel region, wherein the layers of channel material remaining in the channel region (remove the sacrificial layer both nFET and pFET, fig11-21 ); and 
forming a gate dielectric (64, fig22, [44]) on the channel layers.
Wan does not explicitly show the stack of nanosheets comprising alternating layers of germanium and a first material, wherein the first material comprises silicon germanium tin or silicon tin with a concentration of tin between 0.1% and 20.2% or silicon tin with a concentration of tin between is% and 20.2%. 
Lee 933 teaches wherein the first material layer and the second material layer comprise a silicon germanium tin (108 as SiGeSn, fig1F, [17]), wherein the first semiconductor layer and the second semiconductor layer comprises germanium (106 as Ge, fig1F, [17]).
Ebrish teaches solubility of Sn in SiGe is between 1% and 3% for stable SiGeSn and for moderately metastable SiGeSn Sn is less than twice of max solubility in SiGe ([41]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wan with the teaching of Lee to use SiGeSn with Tin concentration about 1-6% as the sacrificial layer material and Ge or SiGe as the channel material to achieve higher electron and hole mobilities. The motivation to do so is have etch selectivity between the two layers (Lee, [17]) with a stable SiGeSn sacrificial layer (Ebrish, [41]) and provide the right material in 
Wan does not explicitly show thinning the stack of nanosheets in the channel region in a direction perpendicular to a longitudinal axis of the channel region in a plan view.
Lee 897 teaches thinning the stack of nanosheets in the channel region in a direction perpendicular to a longitudinal axis of the channel region in a plan view (fig11J).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wan with the teaching of Lee 897 to etch the channel region. The motivation to do so is to form a STI recess for better isolation (Lee, [89]) and form a round-shaped channel to reduce electric field concentration (Lee, [49]).
Re claim 19, Wan modified above teaches the method of claim 17, wherein a cross-sectional view of the fin below the channel region of the stack of nanosheets has a trapezoidal shape (Wan, 24, fig22).
Re claim 20, Wan modified above teaches the method of claim 17, wherein the fin comprises undoped germanium (Wan, [28]).

Claims 1, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. US 2016/0049489 in view of  Lee et al. US 2017/0140933 and Ebrish et al. US 2019/0097050.

Re claim 1, Wan teaches a method of forming a semiconductor device (fig22), the method comprising: 
forming a first material layer (12, fig1, [30]) over a substrate (10, fig1, [29]); 
forming a first semiconductor layer (14, fig1, [30]) over the first material layer; 
forming a second material layer over (12 on 14, fig1, [30]) the first semiconductor layer; 

patterning the second semiconductor layer, the second material layer, the first semiconductor layer, and the first material layer, thereby forming a stack of nanosheets (fig2); 
patterning the substrate to form a fin under (24, fig4, [32]) the stack of nanosheets; and 
removing the first material layer and the second material layer (12 removed to produce Si nanowire 62, fig20, [43]).
Wan does not explicitly show wherein the first material layer and the second material layer comprises a semiconductor material, the semiconductor material comprising a group IV semiconductor having tin in a concentration ranging from about o.1% to about 20.2%; wherein the first semiconductor layer and the second semiconductor layer comprises germanium;
Lee teaches wherein the first material layer and the second material layer comprise a silicon-tin compound (108 as SiGeSn, fig1F, [17]), wherein the first semiconductor layer and the second semiconductor layer comprises germanium (106 as Ge or SiGe, fig1F, [17]). 
Ebrish teaches solubility of Sn in SiGe is between 1% and 3% for stable SiGeSn and for moderately metastable SiGeSn Sn is less than twice of max solubility in SiGe.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wan with the teaching of Lee to use SiGeSn with Tin concentration about 1-6% as the sacrificial layer material and Ge or SiGe as the channel material to achieve higher electron and hole mobilities. The motivation to do so is have etch selectivity between the two layers (Lee, [17]) and provide the right material in an integrated circuit with various transistors to serve the designed function with higher electron and hole mobilities.
Re claim 4,Wan modified above teaches the method of claim 1, wherein the fin comprise germanium (Wan, [28]).
Re claim 11, Wan modified above teaches the method of claim 9, wherein the fin comprises undoped germanium (Wan, [28]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0140933 in view of Ebrish et al. US 2019/0097050, Lee et al. US 2006/0216897 and Sheedy et al. US 2009/0315644.

Re claim 14, Lee 933 does not explicitly show the method of claim 13, wherein the thinning is performed at least in part using a focused ion beam process.
Sheedy teaches using FIB as in an etching process for nano structures ([25]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee 933 with the teaching of Sheedy to use FIB for the etching process of the nano wires to achieve accurate patterning of nano structures (Sheedy, [25]). 

Claims 1, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2015/0243733 in view of  Lee et al. US 2017/0140933 and Ebrish et al. US 2019/0097050.

Re claim 1, Yang teaches a method of forming a semiconductor device (fig1B), the method comprising: 
forming a first material layer (170p, fig2B, [52]) over a substrate (110, fig2B, [51]); 
forming a first semiconductor layer (120A, fig4B, [53]) over the first material layer (170p, fig2B, [52]); 
forming a second material layer over (170p on 120A, fig4B) the first semiconductor layer; 
 wherein the first semiconductor layer and the second semiconductor layer comprises germanium ([49]); 
patterning the second semiconductor layer, the second material layer, the first semiconductor layer, and the first material layer, thereby forming a stack of nanosheets (fig4B); 
patterning the substrate to form a fin under (fig4B) the stack of nanosheets; and 
removing the first material layer and the second material layer (remove 170 for gate space, fig9C, [121]).
Yang does not explicitly show wherein the first material layer and the second material layer comprises a semiconductor material, the semiconductor material comprising a group IV semiconductor having tin in a concentration ranging from about o.1% to about 20.2%; 
Lee teaches wherein the first material layer and the second material layer comprise a silicon-tin compound (108 as SiGeSn, fig1F, [17]), wherein the first semiconductor layer and the second semiconductor layer comprises germanium (106 as Ge or SiGe, fig1F, [17]). 
Ebrish teaches solubility of Sn in SiGe is between 1% and 3% for stable SiGeSn and for moderately metastable SiGeSn Sn is less than twice of max solubility in SiGe ([41]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of Lee to use SiGeSn with Tin concentration about 1-6% as the sacrificial layer material and Ge or SiGe as the channel material to achieve higher electron and hole mobilities. The motivation to do so is have etch selectivity between the two layers (Lee, [17]) with a stable SiGeSn sacrificial layer (Ebrish, [41]) and provide the right material in an integrated circuit with various transistors to serve the designed function with higher electron and hole mobilities.
Re claim 7, Yang modified above teaches the method of claim 1, wherein the fin has sloped sidewalls (110, fig1C).
Re claim 21, Yang modified above teaches the method of claim 1, wherein a first width of the nanosheets of the stack of nanosheets adjacent to the substrate (Yang, width of 120A, fig4B) is greater than a second width of the nanosheets of the stack of nanosheets distal from the substrate (Yang, width of 120B, fig4B), wherein the first width and the second width are measured in a direction perpendicular to a longitudinal axis of the stack of nanosheets in a plan view (Yang, fig4A and 4B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812